Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Kasnevich on 4/29/22.

The following changes should be applied to claims 23, 24 as per below to show dependency on claim 21 not claim 22 which is canceled. The application has been amended as follows:  

1-20. (Cancelled)

21. (Previously Presented) A credit scoring and pre-approval system comprising:
	a server comprising a processor and a memory, wherein the memory contains a credit score tool and a credit pre-approval tool; and
	 a database containing prior pre-approval offer determinations made by the credit pre-approval tool, and application usage data, the application usage data comprising data relating to the user’s interaction with the credit score tool, including the device used by the user to access the credit score tool and the time spent by the user interacting with the credit score tool, the database in data communication with the processor,
wherein, upon receipt of a credit score request from a client device, the processor is configured to:
execute the credit score tool to obtain a credit score associated with a user and associated credit score information, 
execute the credit pre-approval tool to apply a predictive model to the received credit score, the associated credit score information, prior pre-approval offer determinations, and application usage data to determine whether to transmit a pre-approved offer of credit for display on a user interface of the client device, wherein:
the predictive model is developed using testing data generated by randomly presenting pre-approval offers to a random sample of users of the credit score tool, 
the predictive model includes a target variable of whether an application was submitted for a pre-approved offer of credit, 
the predictive model includes a set of predictor variables, the set of predictor variables including at least the application usage data, and
	the predictive model is updated upon changes to the database through the use of a gradient boosting algorithm; and
execute the credit pre-approval tool to transmit a pre-approved offer of credit to the client device;
wherein, upon transmission of a pre-approved offer of credit for display on the user interface of the client device, the processor is further configured to:
record whether a user applies for the displayed pre-approved offer of credit,
record the user’s interaction with the user interface, 
update the application usage data stored in the database, and
apply a gradient boosting algorithm to update the predictive model based on the database.  

22. (Cancelled)  

23. (Currently Amended) The credit scoring and pre-approval system of claim [[22]] 21, wherein the set of predictor variables further includes the received credit score, the associated credit score information, and the prior pre-approval offer determinations.  

24. (Currently Amended) The credit scoring and pre-approval system of claim [[22]] 21, wherein: 
the database further contains user information, and
the set of predictor variables includes user information from the database.  

25. (Cancelled) 

26. (Previously Presented)  The credit scoring and pre-approval system of claim 21, wherein the pre-approved offer of credit transmitted to the client device is configured for display by a mobile device application.  

27. (Previously Presented) The credit scoring and pre-approval system of claim 21, wherein the pre-approved offer of credit transmitted to the client device is configured for display by a web browser.  

28. (Previously Presented) The credit scoring and pre-approval system of claim 21, wherein the application usage data further includes the number of times the user has requested the credit score, how many times the user has viewed the credit score, and a record of decisions by the user in response to offers of credit.  

29. (Previously Presented) The credit scoring pre-approval system of claim 21, wherein the application usage data is updated in real-time as the user interacts with the credit pre-approval tool.  

30. (Previously Presented) The credit scoring pre-approval system of claim 21, wherein the credit pre-approval tool records whether the user applies for the displayed pre-approved offer of credit and updates the prior pre-approval offer determinations and application usage data.  

31. (Previously Presented) The credit scoring pre-approval system of claim 21, wherein the credit score tool is in data communication with an external data source and receives the credit score and associated credit information from the external data source. 

32. (Previously Presented) A method for credit scoring and pre-approval, comprising:
developing, by a processor, a predictive model using testing data generated by randomly presenting pre-approval offers to a random sample of users of a credit score tool;
establishing, by the processor, data communication with one or more databases containing a credit score, associated credit score information, one or more prior pre-approval determinations, and application usage data comprising data relating to the user’s interaction with the credit score tool, including the device used by the user to access the credit score tool and the time spent by the user interacting with the credit score tool;
applying, by the processor, a predictive model to the credit score, the associated credit score information, the prior pre-approval offer determinations, and the application usage data, the predictive model including a target variable and a plurality of predictor variables, wherein the target variable is whether an application was submitted for a pre-approved offer of credit and the plurality of predictor variables includes the credit score, the associated credit score information, the prior pre-approval offer determinations, and the application usage data; and
determining, by the processor and based on the predictive model, whether to transmit a pre-approved offer of credit for display on a user interface of at least one of the first client device or a second client device;
updating, by the processor, the predictive model through the use of a gradient boosting algorithm upon a change to one or more of the credit score, the associated credit score information, the prior pre-approval offer determinations, and the application usage data; 
executing the credit pre-approval tool to transmit a pre-approved offer of credit to the client device;
upon transmission of a pre-approved offer of credit for display on the user interface of at least one of the first client device or a second client device:
recording whether a user applies for the displayed pre-approved offer of credit,
recording the user’s interaction with the user interface, and 
updating the application usage data.    

33. (Cancelled) 

34. (Previously Presented) The method for credit scoring and pre-approval of claim 32, wherein the application usage data further includes the number of times a user has requested the credit score, how many times the user has viewed the credit score, and a record of decisions by the user in response to offers of credit.  

35. (Previously Presented) The method for credit scoring and pre-approval of claim 34, further comprising:
providing a database of credit-related activity by the user for use in the set of predictor variables to develop the predictive model,
wherein the credit-related activity includes incremental bankcard trade by the user and the number of open bankcard trades made by the user.  

36. (Previously Presented) The method for credit scoring and pre-approval of claim 34, further comprising:
removing at least one of the received credit score, the associated credit score information, prior pre-approval offer determinations, and application usage data from the set of predictor variables.  

37. (Cancelled)  

38. (Currently Amended) A credit pre-approval device, comprising:
a processor in data communication with a database containing information relating to a user, including a credit score, associated credit score information, prior pre-approval offer determinations made by a credit pre-approval tool, and application usage data, the application usage data comprising data relating to the user’s interaction with a credit score tool, including the device used by the user to access the credit score tool and the time spent by the user interacting with the credit score tool,
wherein the processor applies a predictive model to the information contained in the database, the predictive model including whether the user applied for the displayed pre-approved offer of credit as a target variable and a set of predictor variables, the set of predictor variables including at least the application usage data, 
wherein the predictive model is developed using testing data generated by randomly presenting pre-approval offers to a random sample of users of the credit score tool,
wherein the processor updates the predictive model upon changes to the database through the use of a gradient boosting algorithm,
wherein the processor executes the credit pre-approval tool to transmit a pre-approved offer of credit to the client device, and
wherein, upon transmission of a pre-approved offer of credit for display on a user interface, the processor:
records the user’s interaction with the user interface, [[and] 
updates the application usage data stored in the database, and
[[apply]] applies the gradient boosting algorithm to update the predictive model based on the database.  

39. (Previously Presented) The credit pre-approval device of claim 38, wherein the application usage data is updated in real-time upon recording whether the user applies for the displayed pre-approved offer of credit.  

40. (Previously Presented) The credit pre-approval device of claim 38, wherein the application usage data further includes the number of times the user has requested the credit score, how many times the user has viewed the credit score, and a record of decisions by the user in response to offers of credit.  

41. (Cancelled) 
42. (Previously Presented) The credit scoring and pre-approval system of claim 21, wherein the predictive model is developed using periodically collected credit card trades.  

43. (Previously Presented) The credit scoring and pre-approval system of claim 21, wherein the application usage data is updated in real-time upon recording whether a user applies for the displayed pre-approved offer of credit.  

44. (Cancelled) 

45. (Previously Presented) The credit scoring and pre-approval system of claim 38, wherein the predictive model is initially developed using incremental credit trade data.  

46. (Previously Presented) The credit scoring and pre-approval system of claim 45, wherein the predictive model is continuously updated as new incremental credit trade data becomes available.  


Conclusion

The following is an examiner’s statement of reasons for allowance:  

Claims 21,23-24,26-32, 34-36, 38-40, 42-43,45-46 are allowed. The notice of allowance mailed 4/21/22 was “unclear” in regards to claim 39 because of an extra comment in the PTOL 37,  “claims 38,-40” should have been 38-40 and further applicant had canceled claim 22 but, claims 23-24 were shown as depending on canceled claim 22. The changes for the second issue can be found in the examiner amendment above. 
The reasons for allowance and all other paperwork remain the same as that presented on 4/21/22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698